PER CURIAM.
Irvana Augustin was injured while riding as a passenger in an automobile owned by one Laure and which was insured by Industrial Fire & Casualty Insurance Company.
Being the owner of an uninsured motor vehicle at the time of the accident, Augus-tin has no right to recover PIP benefits from Industrial. Protective National Insurance Company of Omaha v. Bergouignan, 335 So.2d 871 (Fla. 3d DCA 1976); Staley v. Florida Farm Bureau Mutual Insurance Company, 328 So.2d 241 (Fla. 1st DCA 1976); Section 627.736(4)(d)(4), Florida Statutes (1979).
Therefore, the final summary judgment rendered in favor of Augustin is reversed, as well as the order awarding attorney’s fees, with directions to the trial judge to enter a final summary judgment in favor of Industrial.
Reversed and remanded, with directions.